On September 3, 1933, automobiles of plaintiff and defendant collided on the public highway connecting Leeds and South Cairo. As a result both cars were damaged and plaintiff received injuries. The jury returned a verdict in plaintiff’s favor for $3,500. Defendant concedes that the evidence presents a question of fact as to his negligence and plaintiff’s freedom from contributory negligence. His contention on appeal is that the court erred in receiving the testimony of the witness Ruf as to defendant’s admissions and also that the verdict is excessive. After the accident defendant was arrested on two charges, one that at the time of the accident he was operating his automobile in an intoxicated condition and the other that he left the scene of the accident without identifying himself as required by law. To these charges defendant pleaded guilty before the witness Ruf, a justice of the peace. Defendant now contends that this testimony was inadmissible. The *799medical evidence shows that as a result of the injuries plaintiff was confined to the hospital for twelve days and that thereafter his arm was in a plaster cast for five weeks and that the lacerations which he received have left permanent scars. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.